UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04547 Exact name of registrant as specified in charter: Voyageur Mutual Funds III Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: April 30 Date of reporting period: April 30, 2011 Item 1. Reports to Stockholders Annual report Delaware Select Growth Fund April 30, 2011 U.S. growth equity mutual fund Carefully consider the Fund’s investment objectives, risk factors, charges, and expenses before investing. This and other information can be found in the Fund’s prospectus and, if available, its summary prospectus, which may be obtained by visiting www.delawareinvestments.com or calling 800 523-1918. Investors should read the prospectus and, if available, the summary prospectus carefully before investing. You can obtain shareholder reports and prospectuses online instead of in the mail.
